985 F.2d 584
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Carmelita VELASCO Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 92-3401.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1992.

Before PAULINE RICH and ARCHER, Circuit Judges, and CURTIN, Judge1.
DECISION
PER CURIAM.


1
Carmelita Velasco petitions for review of the December 24, 1991 Initial Decision (Docket No. SE0831920006I1) of the Administrative Judge (AJ) dismissing Velasco's appeal for lack of jurisdiction, which became the final decision of the Merit Systems Protection Board (Board) when it denied review on March 30, 1992.   We affirm.

DISCUSSION

2
We are not persuaded that the AJ erred in dismissing, for lack of jurisdiction, Carmelita Velasco's appeal requesting survivor annuity benefits based on the federal service of Jesus Velasco, now deceased.   We may set aside the Board's decision only if arbitrary, capricious, an abuse of discretion, contrary to law, or unsupported by substantial evidence.  5 U.S.C. § 7703(c).   Finding no such grounds present here, we accordingly affirm.


3
The Board's jurisdiction over survivor annuity benefits does not vest until the Office of Personnel Management (OPM) has issued a "final decision," which is a decision that OPM issues in response to a request for reconsideration of an initial OPM decision.   There is no evidence of record indicating that Carmelita Velasco has ever requested from OPM, either independently or through an authorized representative, survivor annuity benefits based upon the federal service of Jesus Velasco.   Similarly, there is no evidence that OPM has ever issued any decision, initial or final, regarding Carmelita Velasco's entitlement to survivor annuity benefits.   Accordingly, the AJ was correct in holding that the Board did not have jurisdiction to consider this matter.



1
 The Honorable John Thomas Curtin, United States District Court for the Western District of New York, sitting by designation